                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                          Entered 08/18/20 11:40:45                 Page 1 of 56

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                            Chapter        7                                                         ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               21 Trucking LLC DBA Platinum Transporation & Energy Services



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   4      5 – 4     7       5   1   2   0   0
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   6769 N FM 51
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Decatur, TX 76234
                                                  City                                     State     ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Wise                                                            Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                     Page 2 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                            Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .


   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ✔
                                                ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A
     debtor as defined in § 1182(1) who
                                                ❑    Chapter 11. Check all that apply:
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                        Page 3 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard?


                                                   ❑    It needs to be physically secured or protected from the weather.
                                                   ❑    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                        example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑    Other
                                                   Where is the property?
                                                                              Number          Street




                                                                              City                                            State      ZIP Code
                                                   Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ✔ Funds will be available for distribution to unsecured creditors.
                                        ❑
                                        ❑After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                     ❑ 1,000-5,000 ❑ 5,001-10,000               ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                   ❑ 10,001-25,000                            ❑ More than 100,000

      15. Estimated assets                ❑   $0-$50,000                         ✔
                                                                                 ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                          ❑   $50,001-$100,000                   ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                          ❑   $100,001-$500,000                  ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                          ❑   $500,001-$1 million                ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                        Entered 08/18/20 11:40:45                      Page 4 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                              Case number (if known)
           Name




                                            ❑    $0-$50,000                            ✔
                                                                                       ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     08/18/2020
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ James Fleckenstein                                                 Printed name
                                                                                                                                           James Fleckenstein
                                                    Signature of authorized representative of debtor


                                                    Title



      18. Signature of attorney
                                                ✘                            /s/ Karla Balli                             Date 08/18/2020
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Karla Balli
                                                    Printed name

                                                     Lee Law Firm, PLLC
                                                    Firm name

                                                     8701 Bedford Euless Rd 510
                                                    Number          Street


                                                     Hurst                                                                   TX               76053
                                                    City                                                                     State            ZIP Code



                                                     (214) 234-8080                                                           kballi@leebankruptcy.com
                                                    Contact phone                                                             Email address



                                                     24035997                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                  Entered 08/18/20 11:40:45                      Page 5 of 56

 Fill in this information to identify the case:

 Debtor name        21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                Type of account                      Last 4 digits of account number
       3.1 First United Bank                                            Checking account                            0661                                          $0.00

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                   $0.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ✔ No. Go to Part 3.
       ❑
       ❑Yes. Fill in the information below.
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                             page 1
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                       Entered 08/18/20 11:40:45                    Page 6 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                              Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                    $0.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                                           -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts



         11b. Over 90 days old:                                              -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                                    $0.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                Page 7 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                                       Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                 Page 8 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                      Case number (if known)
             Name



         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑



Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                    Page 9 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                            Case number (if known)
             Name



         General description                                                               Net book value of      Valuation method used        Current value of debtor's
                                                                                           debtor's interest      for current value            interest
                                                                                           (Where available)


  39.    Office furniture

         39.1 Desk, Computer and Chair                                                                    $0.00    price paid (used)                            $300.00


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                                $300.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ❑No. Go to Part 9.
         ✔Yes. Fill in the information below.
         ❑
         General description                                                               Net book value of      Valuation method used        Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest      for current value            interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         47.1 2005 Fontaine TRL FLTB / VIN: 524656                                                        $0.00   0                                          $10,000.00


         47.2 2005 Holden TS / VIN: 609544                                                                $0.00   0                                          $30,000.00


         47.3 2006 Fontaine TRLR EFTW / VIN: 531662                                                       $0.00   0                                          $10,000.00



Official Form 106A/B                                                               Schedule A/B: Property                                                     page 5
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                    Page 10 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                            Case number (if known)
             Name


         Additional Page Total - See continuation page for additional entries                                                                               $815,000.00

  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         50.1 Kenworth T800 Truck with Winch / VIN: 4615                                                  $0.00                                              $45,000.00


         Additional Page Total - See continuation page for additional entries                                                                               $165,000.00

  51.    Total of Part 8
                                                                                                                                                           $1,075,000.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ❑No. Go to Part 10.
         ✔Yes. Fill in the information below.
         ❑

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         55.1 Mother's Land                                      Fee Simple                               $0.00                                                   $0.00


  56.    Total of Part 9
                                                                                                                                                                  $0.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes


Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                Entered 08/18/20 11:40:45                     Page 11 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                         Case number (if known)
             Name


  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property


  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes



Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                               Entered 08/18/20 11:40:45               Page 12 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                  Case number (if known)
             Name




 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑

                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         73.1 Auto Liability                                                                                                                       $46,931.47


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                   $46,931.47
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                    Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                                           Entered 08/18/20 11:40:45                         Page 13 of 56

Debtor         21 Trucking LLC DBA Platinum Transporation & Energy Services                                                                      Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                     $0.00

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                             $0.00

  83. Investments. Copy line 17, Part 4.                                                                                     $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                       $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                          $300.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                       $1,075,000.00


                                                                                                                                          ➔                             $0.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                       $46,931.47



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $1,122,231.47     + 91b.                          $0.00



                                                                                                                                                                                    $1,122,231.47
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                                  page 9
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                   Page 14 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                        Case number (if known)
             Name



          Additional Page


         General description                                                           Net book value of      Valuation method used        Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or     debtor's interest      for current value            interest
         N-number)                                                                     (Where available)

  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles - Continued
         47.4 2006 Fontaine TRLR / VIN: 532283                                                        $0.00   0                                          $10,000.00

         47.5 2012 Utility FB TRLR / VIN: 614622                                                      $0.00   0                                          $12,000.00

         47.6 2004 Lowboy Lowboy / VIN: 609410                                                        $0.00   00                                         $28,000.00

         47.7 2008 Lowboy TRL / VIN: 745011                                                     (Unknown)     0                                          $30,000.00

         47.8 2002 KW Tanderm / VIN: 964893                                                           $0.00                                              $50,000.00

         47.9 2006 Peterbuilt / VIN: 652157                                                           $0.00                                              $10,000.00

         47.10 2005 Western Star / VIN: U67585                                                        $0.00                                              $40,000.00

         47.11 2005 Holden / VIN: 609537                                                              $0.00                                              $40,000.00

         47.12 2012 Scona Tandem Jeep / VIN: 0628                                                     $0.00                                              $45,000.00

         47.13 2011 Aspen Tandem Axle Booster / VIN: 5134                                             $0.00                                              $50,000.00

         47.14 2013 Peterbuilt 367 / VIN: 3372                                                        $0.00                                              $70,000.00

         47.15 2015 Peterbuilt 389 Sleeper Tractor / VIN: 9100                                        $0.00                                              $75,000.00

         47.16 2015 Peterbuilt 389 Sleeper Tractor / VIN: 9095                                        $0.00                                              $75,000.00

         47.17 2012 LoadKing 5 Axle / VIN: 8228                                                       $0.00                                              $50,000.00

         47.18 2011 Peterbuilt 367 / VIN: 7567                                                        $0.00                                              $30,000.00

         47.19 2006 Peterbuilt 357 / VIN: 4044                                                        $0.00                                              $20,000.00

         47.20 2019 Aspen 5 Axle Trailer / VIN: 5074                                                  $0.00                                              $75,000.00

         47.21 2012 Scona Lowboy Trailer / VIN: 0630                                                  $0.00                                              $45,000.00

         47.22 2011 Aspen 5 Axle Folding Neck Lowboy / VIN: 5126                                (Unknown)                                                $50,000.00

         47.23 2005 Fontaine Flatbed                                                            (Unknown)                                                $10,000.00

  50. Other machinery, fixtures, and equipment - Continued

         50.2 Caterpillar 966M Wheel loader / VIN: 0940                                               $0.00                                             $165,000.00




Official Form 106A/B                                                             Schedule A/B: Property                                                  page 10
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                      Page 15 of 56

 Fill in this information to identify the case:

 Debtor name         21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $84,814.31                  $50,000.00
    Amir Equipment                                              2011 Peterbuilt 367
                                                                2006 Peterbuilt 357
        Creditor's mailing address
                                                                Describe the lien
        308 North Locust St 100
        Grand Island, NE 68801
                                                                Is the creditor an insider or related party?
        Creditor's email address, if known                      ❑✔ No
                                                                ❑Yes.
        Date debt was incurred                                  Is anyone else liable on this claim?
        Last 4 digits of account                                ❑✔ No
        number                         4   1      3   4         ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
        property?                                             Check all that apply.
        ✔ No.
        ❑                                                     ❑Contingent
        ❑Yes. Specify each creditor, including this creditor, ❑Unliquidated
               and its relative priority.                     ❑Disputed

 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $1,391,646.78




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                      Entered 08/18/20 11:40:45                       Page 16 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                               Case number (if known)
           Name

                                                                                                                              Column A                Column B
 Part 1: Additional Page
                                                                                                                              Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the       that supports this
 page.                                                                                                                        value of collateral.    claim

2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien                     $21,152.25              $90,000.00
    Blue Bridge                                                 2012 Scona Tandem Jeep
                                                                2012 Scona Lowboy Trailer
     Creditor's mailing address
                                                                Describe the lien
      11911 Freedom Dr One Fountain Square 570
      Reston, VA 20190
                                                                Is the creditor an insider or related party?
     Creditor's email address, if known                         ❑✔ No
                                                                ❑Yes.
     Date debt was incurred                                     Is anyone else liable on this claim?
     Last 4 digits of account                                   ❑✔ No
     number                           1    1    4    8          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ✔ No.
     ❑                                                  ❑Contingent
     ❑Yes. Have you already specified the relative      ❑Unliquidated
            priority?                                   ❑Disputed
         For Asset:
         2012 Scona Tandem Jeep
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.

          ❑Yes. The relative priority of creditors is
                  specified on lines
         For Asset:
         2012 Scona Lowboy Trailer
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.

          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                      Entered 08/18/20 11:40:45                       Page 17 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                               Case number (if known)
           Name

                                                                                                                              Column A               Column B
 Part 1: Additional Page
                                                                                                                              Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the      that supports this
 page.                                                                                                                        value of collateral.   claim

2.3 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $153,900.68            $100,000.00
    Blue Bridge                                                 2011 Aspen Tandem Axle Booster
                                                                2011 Aspen 5 Axle Folding Neck Lowboy
     Creditor's mailing address
                                                                Describe the lien
      11911 Freedom Dr One Fountain Square 570
      Reston, VA 20190
                                                                Is the creditor an insider or related party?
     Creditor's email address, if known                         ❑✔ No
                                                                ❑Yes.
     Date debt was incurred                                     Is anyone else liable on this claim?
                                                                ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           3    5    1    8

     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ✔ No.
     ❑                                                  ❑Contingent
                                                        ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
             priority?

         For Asset:
         2011 Aspen Tandem Axle Booster
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2011 Aspen 5 Axle Folding Neck Lowboy
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                      Entered 08/18/20 11:40:45                       Page 18 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                               Case number (if known)
           Name

                                                                                                                              Column A                Column B
 Part 1: Additional Page
                                                                                                                              Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the       that supports this
 page.                                                                                                                        value of collateral.    claim

2.4 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $109,447.67               $75,000.00
    C H Brown Co LLC                                            2019 Aspen 5 Axle Trailer

                                                                Describe the lien
     Creditor's mailing address
      20 W Frontage Rd
                                                                Is the creditor an insider or related party?
      Wheatland, WY 82201
                                                                ❑✔ No
     Creditor's email address, if known                         ❑Yes.
                                                                Is anyone else liable on this claim?
     Date debt was incurred                                     ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           1    8    2    7  As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines



2.5 Creditor’s name                                             Describe debtor’s property that is subject to a lien                     $52,535.37              $45,000.00
    Caterpillar Financial Services Corp                         Kenworth T800 Truck with Winch

                                                                Describe the lien
     Creditor's mailing address
      2120 West End Ave
                                                                Is the creditor an insider or related party?
      Nashville, TN 37203
                                                                ❑✔ No
     Creditor's email address, if known                         ❑Yes.
                                                                Is anyone else liable on this claim?
     Date debt was incurred                                     ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           4    0    0    2  As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                      Entered 08/18/20 11:40:45                       Page 19 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                               Case number (if known)
           Name

                                                                                                                              Column A               Column B
 Part 1: Additional Page
                                                                                                                              Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the      that supports this
 page.                                                                                                                        value of collateral.   claim

2.6 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $161,302.40            $165,000.00
    Caterpillar Financial Services Corp                         Caterpillar 966M Wheel loader

                                                                Describe the lien
     Creditor's mailing address
      2120 West End Ave
                                                                Is the creditor an insider or related party?
      Nashville, TN 37203
                                                                ❑✔ No
     Creditor's email address, if known                         ❑Yes.
                                                                Is anyone else liable on this claim?
     Date debt was incurred                                     ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           4    0    0    3  As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines



2.7 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $148,453.15              $70,000.00
    CIT                                                         2013 Peterbuilt 367

                                                                Describe the lien
     Creditor's mailing address
      21146 Network Place
                                                                Is the creditor an insider or related party?
      Chicago, IL 60673
                                                                ❑✔ No
     Creditor's email address, if known                         ❑Yes.
                                                                Is anyone else liable on this claim?
     Date debt was incurred                                     ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           6    1    3    6  As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                      Entered 08/18/20 11:40:45                       Page 20 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                               Case number (if known)
           Name

                                                                                                                              Column A               Column B
 Part 1: Additional Page
                                                                                                                              Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                     Do not deduct the      that supports this
 page.                                                                                                                        value of collateral.   claim

2.8 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $149,227.67            $150,000.00
    Engs Commerical Financial                                   2015 Peterbuilt 389 Sleeper Tractor
                                                                2015 Peterbuilt 389 Sleeper Tractor
     Creditor's mailing address
                                                                Describe the lien
      One Pierce Place 1100
      Itasca, IL 60143
                                                                Is the creditor an insider or related party?
     Creditor's email address, if known                         ❑✔ No
                                                                ❑Yes.
     Date debt was incurred                                     Is anyone else liable on this claim?
                                                                ❑✔ No
                                                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                           9    0    9    3

     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ✔ No.
     ❑                                                  ❑Contingent
                                                        ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
             priority?

         For Asset:
         2015 Peterbuilt 389 Sleeper Tractor
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines

         For Asset:
         2015 Peterbuilt 389 Sleeper Tractor
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 6 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                            Entered 08/18/20 11:40:45                       Page 21 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                                     Case number (if known)
             Name

                                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                             Do not deduct the        that supports this
 page.                                                                                                                                value of collateral.     claim

2.9 Creditor’s name                                                     Describe debtor’s property that is subject to a lien                     $63,000.00               $50,000.00
    Financial Pacific Leasing Inc                                       2012 LoadKing 5 Axle

                                                                        Describe the lien
     Creditor's mailing address
      3455 S 344th Way 300
                                                                        Is the creditor an insider or related party?
      Auburn, WA 98001
                                                                        ❑✔ No
     Creditor's email address, if known                                 ❑Yes.
                                                                        Is anyone else liable on this claim?
     Date debt was incurred                                             ❑✔ No
                                                                        ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                             8       3       0       1
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
               priority?

            ✔ No. Specify each creditor, including this
            ❑
                    creditor, and its relative priority.
            ❑Yes. The relative priority of creditors is
                    specified on lines



2.10 Creditor’s name                                                     Describe debtor’s property that is subject to a lien                     $50,000.00              $28,000.00
     First United                                                        2004 Lowboy Lowboy

                                                                         Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                         Is the creditor an insider or related party?
         Denton, TX 76205
                                                                         ❑✔ No
         Creditor's email address, if known                              ❑Yes.
                                                                         Is anyone else liable on this claim?
         Date debt was incurred          02/06/2019                      ❑✔ No
                                                                         ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                             3       8       0       5
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
                                                            ❑Unliquidated
         property?
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                 priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                      specified on lines




Official Form 206D                                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 22 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                 Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the        that supports this
 page.                                                                                                                     value of collateral.     claim

2.11     Creditor’s name                                         Describe debtor’s property that is subject to a lien                  $35,000.00              $40,000.00
         First United                                            2005 Holden

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          2    3    6   4    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines



2.12 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $39,000.00              $50,000.00
     First United                                                2002 KW Tanderm

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          1    6    2   6    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ❑No.                                               ❑Disputed
         ✔Yes. Have you already specified the relative
         ❑
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
                     1) First United
                     2) First United
             ❑Yes. The relative priority of creditors is
                     specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 8 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 23 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                 Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the        that supports this
 page.                                                                                                                     value of collateral.     claim



2.13 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $30,000.00              $10,000.00
     First United                                                2006 Peterbuilt

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          8    0    2   2    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines

         Remarks: Loan is mother name but James granted the equipment




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 9 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 24 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                 Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the        that supports this
 page.                                                                                                                     value of collateral.     claim

2.14 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $10,000.00              $10,000.00
     First United                                                2005 Fontaine TRL FLTB

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          7    0    9   5    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 10 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 25 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                 Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the        that supports this
 page.                                                                                                                     value of collateral.     claim

2.15 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $60,000.00              $80,000.00
     First United                                                2005 Western Star
                                                                 2005 Holden TS
         Creditor's mailing address                              2006 Fontaine TRLR EFTW
         1517 Centre Place Dr
                                                                 Describe the lien
         Denton, TX 76205

         Creditor's email address, if known
                                                                 Is the creditor an insider or related party?
                                                                 ❑✔ No
         Date debt was incurred                                  ❑Yes.
                                                                 Is anyone else liable on this claim?
                                                                  ✔ No
         Last 4 digits of account
         number                          3    6    6   0         ❑
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Do multiple creditors have an interest in the same
         property?                                          As of the petition filing date, the claim is:
         ✔
         ❑No.                                               Check all that apply.
                                                            ❑Contingent
         ❑Yes. Have you already specified the relative      ❑Unliquidated
                priority?                                   ❑Disputed
             For Asset:
             2005 Western Star
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines

             For Asset:
             2005 Holden TS
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines


             For Asset:
             2006 Fontaine TRLR EFTW
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 11 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 26 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                 Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the        that supports this
 page.                                                                                                                     value of collateral.     claim

2.16 Creditor’s name                                             Describe debtor’s property that is subject to a lien                 $151,813.28                  $0.00
     First United                                                Mother's Land
                                                                 Slidell, TX 76267
         Creditor's mailing address
                                                                 Describe the lien
         1517 Centre Place Dr
         Denton, TX 76205
                                                                 Is the creditor an insider or related party?
         Creditor's email address, if known                      ❑✔ No
                                                                 ❑Yes.
         Date debt was incurred                                  Is anyone else liable on this claim?
                                                                 ❑No
         Last 4 digits of account                                ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         number                          4    8    1   9
                                                            As of the petition filing date, the claim is:
         Do multiple creditors have an interest in the same Check all that apply.
         property?
                                                            ❑Contingent
         ✔ No.
         ❑                                                  ❑Unliquidated
         ❑Yes. Have you already specified the relative      ❑Disputed
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines

         Remarks: 38.90 acres Slidell, TX 76267- Mother's Land



2.17 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $16,000.00              $10,000.00
     First United                                                2006 Fontaine TRLR

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          6    4    2   4    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 12 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                     Page 27 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
             Name

                                                                                                                           Column A                  Column B
 Part 1: Additional Page
                                                                                                                           Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                  Do not deduct the         that supports this
 page.                                                                                                                     value of collateral.      claim



2.18 Creditor’s name                                             Describe debtor’s property that is subject to a lien                        $0.00              $30,000.00
     First United                                                2008 Lowboy TRL

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          6    1    4   6    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines



2.19 Creditor’s name                                             Describe debtor’s property that is subject to a lien                  $12,000.00               $12,000.00
     First United                                                2012 Utility FB TRLR

                                                                 Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                 Is the creditor an insider or related party?
         Denton, TX 76205
                                                                 ❑✔ No
         Creditor's email address, if known                      ❑Yes.
                                                                 Is anyone else liable on this claim?
         Date debt was incurred                                  ❑✔ No
                                                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          0    8    0   4    As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ✔ No.
         ❑                                                  ❑Disputed
         ❑Yes. Have you already specified the relative
                priority?

             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑Yes. The relative priority of creditors is
                     specified on lines




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 13 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                     Entered 08/18/20 11:40:45                     Page 28 of 56

Debtor        21 Trucking LLC DBA Platinum Transporation & Energy Services                                            Case number (if known)
             Name

                                                                                                                             Column A                  Column B
 Part 1: Additional Page
                                                                                                                             Amount of claim           Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                    Do not deduct the         that supports this
 page.                                                                                                                       value of collateral.      claim



2.20 Creditor’s name                                               Describe debtor’s property that is subject to a lien                  $39,000.00               $50,000.00
     First United                                                  2002 KW Tanderm

                                                                   Describe the lien
         Creditor's mailing address
         1517 Centre Place Dr
                                                                   Is the creditor an insider or related party?
         Denton, TX 76205
                                                                   ❑✔ No
         Creditor's email address, if known                        ❑Yes.
                                                                   Is anyone else liable on this claim?
         Date debt was incurred                                    ❑✔ No
                                                                   ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account
         number                          7    7    4    5   As of the petition filing date, the claim is:
                                                            Check all that apply.
         Do multiple creditors have an interest in the same
                                                            ❑Contingent
         property?
                                                            ❑Unliquidated
         ❑No.                                               ❑Disputed
         ✔Yes. Have you already specified the relative
         ❑
                priority?

             ❑No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔Yes. The relative priority of creditors is
             ❑
                     specified on lines        2.12



2.21 Creditor’s name                                               Describe debtor’s property that is subject to a lien                    $5,000.00                unknown
     First United
                                                                   Describe the lien

         Creditor's mailing address
                                                                   Is the creditor an insider or related party?
                                                                    ✔ No
         1517 Centre Place Dr
                                                                   ❑
         Denton, TX 76205
                                                                   ❑Yes.
         Creditor's email address, if known
                                                                   Is anyone else liable on this claim?
                                                                   ❑✔ No
         Date debt was incurred                                    ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                          8    4    0    0   Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 14 of 15
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                     Page 29 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                        Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 15 of 15
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                    Page 30 of 56

 Fill in this information to identify the case:

 Debtor name        21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

       Priority creditor’s name and mailing address             As of the petition filing date, the claim is:
2.1                                                             Check all that apply.
                                                                ❑ Contingent
                                                                ❑ Unliquidated
                                                                ❑ Disputed
                                                                Basis for the claim:
       Date or dates debt was incurred

                                                                Is the claim subject to offset?
       Last 4 digits of account                                 ❑ No
       number                                                   ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address             As of the petition filing date, the claim is:
2.2                                                             Check all that apply.
                                                                ❑ Contingent
                                                                ❑ Unliquidated
                                                                ❑ Disputed
                                                                Basis for the claim:
       Date or dates debt was incurred

                                                                Is the claim subject to offset?
       Last 4 digits of account                                 ❑ No
       number                                                   ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 3
                  Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                Entered 08/18/20 11:40:45                       Page 31 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                                           Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $116,700.00
       First United                                                            Check all that apply.
                                                                               ❑ Contingent
       1517 Centre Place Dr                                                    ❑ Unliquidated
                                                                               ❑ Disputed
       Denton, TX 76205
                                                                               Basis for the claim: Payroll
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred          04/15/2020                     ✔ No
                                                                               ❑
       Last 4 digits of account number          0   -    0   1                 ❑ Yes

3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $11,988.06
       Holt Cat                                                                Check all that apply.
                                                                               ❑ Contingent
       2000 E Airport Freeway                                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Irving, TX 75062
                                                                               Basis for the claim: Lease Deficiency
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $7,027.97
       LP Premium Funding                                                      Check all that apply.
                                                                               ❑ Contingent
       PO Box 41805                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77241
                                                                               Basis for the claim: Services
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $150,000.00
3.4                                                                            Check all that apply.
       Small Business Administration
                                                                               ❑ Contingent
       PO Box 3918                                                             ❑ Unliquidated
                                                                               ❑ Disputed
       Portland, OR 97208-3918
                                                                               Basis for the claim: Disaster Loan
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred          05/07/2020                     ✔ No
                                                                               ❑
       Last 4 digits of account number          7   4    0   9                 ❑ Yes

       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $1,841.33
3.5                                                                            Check all that apply.
       TxTag
                                                                               ❑ Contingent
       PO Box 650749                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75265-0749
                                                                               Basis for the claim: Toll Tag
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2 of 3
                Case 20-32181-hdh7 Doc 1 Filed 08/18/20                         Entered 08/18/20 11:40:45                Page 32 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                             Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $0.00




  5b. Total claims from Part 2                                                        5b.              $287,557.36
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $287,557.36
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                               page 3 of 3
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                      Page 33 of 56

 Fill in this information to identify the case:

 Debtor name        21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                        Chapter    7                                                             ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ✔ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ❑
       ❑ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is
2.1     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.2     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract

Official Form 206G                                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1 of 1
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                       Page 34 of 56

 Fill in this information to identify the case:

 Debtor name        21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1     Fleckenstein, Katherine                 6769 N FM 51                                                      First United                       ✔D
                                                                                                                                                       ❑
                                                  Street
                                                                                                                                                       ❑E/F
                                                                                                                                                       ❑G
                                                  Decatur, TX 76234
                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
                Case 20-32181-hdh7 Doc 1 Filed 08/18/20                           Entered 08/18/20 11:40:45                    Page 35 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                 Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                      Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                      that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                    page 2 of 2
                       Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                                                            Entered 08/18/20 11:40:45                                   Page 36 of 56


 Fill in this information to identify the case:

 Debtor name                21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                                 Northern District of Texas


 Case number (if known):                                                                         Chapter            7                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $1,122,231.47

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $1,122,231.47




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $1,391,646.78



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                     $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $287,557.36




 4. Total liabilities..............................................................................................................................................................................                       $1,679,204.14

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                     Entered 08/18/20 11:40:45                  Page 37 of 56

 Fill in this information to identify the case:

 Debtor name        21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                           $1,400,000.00
         fiscal year to filing date:              From 01/01/2020
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2019       to    12/31/2019         ✔ Operating a business
                                                                                                 ❑                                                           $2,500,000.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2018       to    12/31/2018         ✔ Operating a business
                                                                                                 ❑                                                           $1,122,283.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2020          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2019          to    12/31/2019
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2018          to    12/31/2018
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                    Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                         Page 38 of 56

Debtor           21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ✔None
    ❑

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.                                                                                                                 ❑Secured debt
        Creditor's name                                                                                               ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
        Street

                                                                                                                      ❑Other
        City                          State    ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ✔None
    ❑
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.
        Creditor's name


        Street




        City                          State    ZIP Code

         Relationship to debtor



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ❑None
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.    Holt Cat                                              950GC Wheel Loader                                            4/12/2020                        $150,000.00
        Creditor's name
         PO Box 207916
        Street



         San Antonio, TX 78220
        City                          State    ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
                    Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                  Entered 08/18/20 11:40:45                         Page 39 of 56

Debtor           21 Trucking LLC DBA Platinum Transporation & Energy Services                                           Case number (if known)
               Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                          Date action was         Amount
                                                                                                                                taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                          State    ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ✔None
    ❑
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

                                                                                                                                                       ❑Pending
                                                                                            Name
                                                                                                                                                       ❑On appeal
         Case number                                                                                                                                   ❑Concluded
                                                                                            Street




                                                                                            City                              State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                          Description of the property                              Value


        Custodian’s name
                                                               Case title                                               Court name and address
        Street
                                                                                                                       Name

                                                               Case number                                             Street
        City                          State    ZIP Code



                                                               Date of order or assignment                             City                           State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
                     Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                        Page 40 of 56

Debtor            21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
                 Name


 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

          Lee Law Firm, PLLC                                        Attorney’s Fee                                                7/30/2020                       $6,500.00


           Address

          8701 Bedford Euless Rd 510
          Street


           Hurst, TX 76053
          City                          State     ZIP Code


           Email or website address



           Who made the payment, if not debtor?




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                        Page 41 of 56

Debtor          21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
                Name


 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value




          Address


         Street




         City                         State     ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                        Dates of occupancy


 14.1.                                                                                                            From                          To
         Street




         City                         State     ZIP Code




 Part 8: Health Care Bankruptcies




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
                    Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                      Page 42 of 56

Debtor          21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
                Name


 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ✔None
     ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                     Entered 08/18/20 11:40:45                        Page 43 of 56

Debtor          21 Trucking LLC DBA Platinum Transporation & Energy Services                                              Case number (if known)
                Name


    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street


                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 7
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                    Entered 08/18/20 11:40:45                         Page 44 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                                              Case number (if known)
            Name


    Owner’s name and address                                 Location of the property                      Description of the property                    Value


   Name


   Street




   City                            State   ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
    Case number
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.


Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
                    Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                  Entered 08/18/20 11:40:45                          Page 45 of 56

Debtor           21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
                 Name


    Site name and address                            Governmental unit name and address                  Environmental law, if known                     Date of notice


   Name                                             Name


   Street                                           Street




   City                      State   ZIP Code       City                          State    ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
        even if already listed in the Schedules.
        ❑None

           Business name and address                       Describe the nature of the business                   Employer Identification number
                                                                                                                 Do not include Social Security number or ITIN.
 25.1.
           21k Trucking DBA Platium                        Transportation                                       EIN:    4   5 – 4      7    5    1   2   0   0
           Transporation & Enegry Services
          Name                                                                                                   Dates business existed
           6769 N FM 51
          Street                                                                                                From 01/02/2019            To


           Decatur, TX 76234
          City                   State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
        ❑None
            Name and address                                                                                       Dates of service

 26a.1.     Chelsea Fleckenstein                                                                                  From 1/2014               To
           Name
            6769 N FM 51
           Street



            Decatur, TX 76234
           City                                                 State                     ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ❑None




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 9
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                        Entered 08/18/20 11:40:45                    Page 46 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                                 Case number (if known)
             Name


           Name and address                                                                           Dates of service

 26b.1.    Fast Refunds                                                                              From 2017                To 2018
          Name
           7504 1021 S Main St 101
          Street



           Grapevine, TX 76051
          City                                         State                  ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ✔None
          ❑
           Name and address                                                                           If any books of account and records are
                                                                                                      unavailable, explain why
 26c.1.


          Name


          Street




          City                                         State                  ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ❑None
           Name and address

 26d.1.    First United
          Name
           1517 Centre Place Dr
          Street



           Denton, TX 76205
          City                                         State                  ZIP Code

           Name and address

 26d.2.    Commericail Fleet Financing, Inc.
          Name
           1445 MacArthur Dr 216
          Street



           Carrollton, TX 75007
          City                                         State                  ZIP Code

           Name and address

 26d.3.    Caterpillar Financial Services Corp
          Name
           2120 West Ave End PO Box 340001
          Street



           Nashville, TN 37203-0001
          City                                         State                  ZIP Code



Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 10
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                 Entered 08/18/20 11:40:45                         Page 47 of 56

Debtor          21 Trucking LLC DBA Platinum Transporation & Energy Services                                          Case number (if known)
                Name


 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                    Date of            The dollar amount and basis (cost, market, or
                                                                                                     inventory          other basis) of each inventory




          Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                         State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                         Position and nature of any interest     % of interest, if any


                                                                                                      ,                                        0.00%

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                         Position and nature of any      Period during which
                                                                                                       interest                        position or interest was held



                                                                                                 ,                                           From
                                                                                                                                             To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ✔ No
     ❑
     ❑Yes. Identify below.




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 11
                   Case 20-32181-hdh7 Doc 1 Filed 08/18/20                           Entered 08/18/20 11:40:45                    Page 48 of 56

Debtor          21 Trucking LLC DBA Platinum Transporation & Energy Services                                 Case number (if known)
                Name


          Name and address of recipient                                        Amount of money or             Dates                   Reason for providing
                                                                               description and value of                               the value
                                                                               property

 30.1.
         Name


         Street




         City                                     State        ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                        Employer Identification number of the parent corporation

                                                                                                 EIN:          –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                              Employer Identification number of the pension fund

                                                                                                 EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                        Page 49 of 56

Debtor      21 Trucking LLC DBA Platinum Transporation & Energy Services                                            Case number (if known)
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         08/18/2020
                      MM/ DD/ YYYY




           ✘ /s/ James Fleckenstein
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor




         Printed name                          James Fleckenstein



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 13
                 Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                     Entered 08/18/20 11:40:45                        Page 50 of 56

 Fill in this information to identify the case:

 Debtor name         21 Trucking LLC DBA Platinum Transporation & Energy Services

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Amir Equipment                                                                                                             $84,814.31          $50,000.00           $34,814.31
      308 North Locust St 100
      Grand Island, NE 68801


2     Blue Bridge                                                                                                              $153,900.68          $100,000.00           $53,900.68
      11911 Freedom Dr One Fountain
      Square 570
      Reston, VA 20190

3     C H Brown Co LLC                                                                                                         $109,447.67           $75,000.00           $34,447.67
      20 W Frontage Rd
      Wheatland, WY 82201


4     Caterpillar Financial Services Corp                                                                                        $52,535.37          $45,000.00             $7,535.37
      2120 West End Ave
      Nashville, TN 37203


5     CIT                                                                                                                      $148,453.15           $70,000.00           $78,453.15
      21146 Network Place
      Chicago, IL 60673


6     Financial Pacific Leasing Inc                                                                                              $63,000.00          $50,000.00           $13,000.00
      3455 S 344th Way 300
      Auburn, WA 98001


7     First United                                                                                                                                                       $151,813.28
      1517 Centre Place Dr
      Denton, TX 76205


8     First United                                                                Payroll                                                                                $116,700.00
      1517 Centre Place Dr
      Denton, TX 76205




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                Case 20-32181-hdh7 Doc 1 Filed 08/18/20                               Entered 08/18/20 11:40:45                       Page 51 of 56

Debtor       21 Trucking LLC DBA Platinum Transporation & Energy Services                                      Case number (if known)
             Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9     First United                                                                                                       $39,000.00          $50,000.00           $28,000.00
      1517 Centre Place Dr
      Denton, TX 76205


10 First United                                                                                                          $50,000.00          $28,000.00           $22,000.00
   1517 Centre Place Dr
   Denton, TX 76205


11 First United                                                                                                          $30,000.00          $10,000.00           $20,000.00
   1517 Centre Place Dr
   Denton, TX 76205


12 First United                                                                                                          $16,000.00          $10,000.00             $6,000.00
   1517 Centre Place Dr
   Denton, TX 76205


13 First United                                                                                                                                                     $5,000.00
   1517 Centre Place Dr
   Denton, TX 76205


14 Holt Cat                                                               Lease Deficiency                                                                        $11,988.06
   2000 E Airport Freeway
   Irving, TX 75062


15 LP Premium Funding                                                     Services                                                                                  $7,027.97
   PO Box 41805
   Houston, TX 77241


16 Small Business Administration                                           Disaster Loan                                                                         $150,000.00
   PO Box 3918
   Portland, OR 97208-3918


17 TxTag                                                                   Toll Tag                                                                                 $1,841.33
   PO Box 650749
   Dallas, TX 75265-0749


18




19




20




Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
          Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                         Entered 08/18/20 11:40:45                     Page 52 of 56

B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                    Northern District of Texas

In re
21 Trucking LLC DBA Platinum Transporation & Energy Services                                                            Case No.
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $6,500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $6,500.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
        Case 20-32181-hdh7 Doc 1 Filed 08/18/20                   Entered 08/18/20 11:40:45              Page 53 of 56
                                                        CERTIFICATION

                    I certify that the foregoing is a complete statement of any agreement or arrangement for
                  payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                  08/18/2020                          /s/ Karla Balli
                  Date                                     Signature of Attorney
                                                                                                    Karla Balli
                                                                                        Bar Number: 24035997
                                                                                          Lee Law Firm, PLLC
                                                                                   8701 Bedford Euless Rd 510
                                                                                              Hurst, TX 76053
                                                                                        Phone: (817) 265-0123

                                                      Lee Law Firm, PLLC
                                                         Name of law firm




Date: 8/18/2020                                        /s/ James Fleckenstein
                                                       21 Trucking LLC DBA Platinum Transporation & Energy
                                                       Services
       Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                   Entered 08/18/20 11:40:45                       Page 54 of 56

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                                  DALLAS DIVISION

IN RE: 21 Trucking LLC DBA Platinum                                                          CASE NO
       Transporation & Energy Services
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       08/18/2020              Signature                                 /s/ James Fleckenstein
                                                                        James Fleckenstein, Authorized Signer
          Case 20-32181-hdh7 Doc 1 Filed 08/18/20              Entered 08/18/20 11:40:45    Page 55 of 56


Amir Equipment                         Attorney General of Texas                  Attorney General United
308 North Locust St 100                Bankruptcy Section                         States
Grand Island, NE 68801                 400 South Zang, Ste 1100                   950 Pennsylvania Avenue
                                       Dallas, TX 75208                           Washington, DC 20530-0001



Blue Bridge                            C H Brown Co LLC                           Caterpillar Financial Services
11911 Freedom Dr One Fountain Square   20 W Frontage Rd                           Corp
570                                    Wheatland, WY 82201                        2120 West End Ave
Reston, VA 20190                                                                  Nashville, TN 37203



CIT                                    Engs Commerical Financial                  Financial Pacific Leasing Inc
21146 Network Place                    One Pierce Place 1100                      3455 S 344th Way 300
Chicago, IL 60673                      Itasca, IL 60143                           Auburn, WA 98001




First United                           Katherine Fleckenstein                     Holt Cat
1517 Centre Place Dr                   6769 N FM 51                               2000 E Airport Freeway
Denton, TX 76205                       Decatur, TX 76234                          Irving, TX 75062




Internal Revenue Service               Internal Revenue Service                   Linebarger Goggan Blair et al
IRS - SBSE Insolvency Area 10          Insolvency                                 2323 Bryan 1600
1100 Commerce St., MC 5026 DAL         PO Box 21126                               Dallas, TX 75201
Dallas, TX 75242                       Philadelphia, PA 19114



LP Premium Funding                     Small Business                             State Comptroller
PO Box 41805                           Administration                             Revenue Accounting Div Bankruptcy
Houston, TX 77241                      PO Box 3918                                PO Box 13528
                                       Portland, OR 97208-3918                    Austin, TX 78711



Texas Alcohol Beverage                 Texas Employment                           TxTag
Commission                             Commission                                 PO Box 650749
Licenses and Permits Division          TEC Building - Bankruptcy                  Dallas, TX 75265-0749
PO Box 13127                           101 E. 15th Street
Austin, TX 78711-3127                  Austin, TX 78778


United States Attorney -                 United States Trustee
North                                    1100 Commerce St., Room 9C60
1100 Commerce St., Third Floor           Dallas, TX 75242
Dallas, TX 75242
               Case 20-32181-hdh7 Doc 1 Filed 08/18/20                                       Entered 08/18/20 11:40:45                      Page 56 of 56
Official Form 201A (12/15)

        [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission pursuant to Section
        13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this Exhibit "A"
        shall be completed and attached to the petition.]

                                                                              [Caption as in Form 416B]

                                                Attachment to Voluntary Petition for Non-Individuals Filing for
                                                                Bankruptcy under Chapter 11

                  1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number is
                                  .

                  2. The following financial data is the latest available information and refers to the debtor's condition on                      .

                     a. Total assets                                                                                                       $1,122,231.47
                     b. Total debts (including debts listed in 2.c., below)                                                                $1,679,204.14
                     c. Debt securities held by more than 500 holders

                                                                                                                                              Approximate
                                                                                                                                              number of
                                                                                                                                              holders:
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     d. Number of shares of preferred stock                                                                                   0
                     e. Number of shares common stock                                                                                         0

                  Comments, if any:


                                                                        Transportation for hire
                  3. Brief description of debtor's business



                  4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting securities of
        debtor:




Official Form 201A                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
